DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7 – 12, 15 – 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beller (US 20210094539) in view of Pilarski et al. (Hereinafter Pilarski) (US 2017/0329332).

As per claims 1, 9 and 15,  Beller teaches a method, comprising: 
receiving, by a device and from a camera, image data depicting an environment of a vehicle (See at least paragraph 29; the blocking objects 106 may be at a location associated with tourist activity and may be determined to be taking pictures with image capture devices. The planning component 122 may determine, based on the location and the detected activity (e.g., action) associated with the blocking objects 106, that the blocking objects 106 will likely continue to block the path 116 of the vehicle (e.g., high likelihood of continued blocking).; 
identifying, by the device, an object depicted in the data along with bounding boxes associated with the object (See at least paragraph 26; based on a determination that at least a portion of at least one of the blocking objects 106 are located in the path 116, the perception component 112 may generate a bounding box 120 around the group of blocking objects 106. In such examples, the perception component 112 may consider the group of blocking objects 106 together); 
determining, by the device and based on the bounding boxes, a configuration of the bounding boxes within the data (See at least paragraph 26 and 35; the action may include adjusting a position in a lane 118 to navigate around the blocking object(s) 106. In some examples, the planning component 122 may determine whether the vehicle 104 is able to proceed around the blocking object(s) 106 in the lane 118 (e.g., whether adjusting a position is a viable action). In such examples, the planning component 122 may determine the distance (D) between the blocking object(s) 106 and/or the bounding box 120 associated therewith and a lane marker 124 (e.g., road marking delineating the edge of the lane, etc.). The planning component 122 may determine whether the distance (D) is equal to or greater than a width of the vehicle 104 and/or a safety buffer (e.g., minimum safe distance) from the blocking object(s) 106. As discussed above, the minimum safe distance may be based on the classification 114 associated with the blocking object(s) 106); 
determining, by the device and based on the configuration of the bounding boxes, that the object is a vulnerable road user (VRU) that is in the environment (See at least paragraph 26 – 27; the perception component 112 may determine that the blocking object(s) 106 are blocking the vehicle path 116 based on a determination that the vehicle is not able to proceed around the blocking objects 106 in the lane 118. In such examples, the distance D may be less than a width of the vehicle plus a minimum safe distance (e.g., safety margin) from the blocking object(s) 106. In some examples, the minimum safe distance may be based on the classification 114 associated with the blocking object(s) 106. For example, the minimum safe distance associated with pedestrians may be 1 meter and the minimum safe distance associated with bicyclists may be 1.2 meters); 
determining, by the device and based on determining that the object is a type of VRU, a trajectory of the VRU based on a change in the configuration depicted in the data (See at least paragraph 15; the likelihood may be based on a predicted object trajectory (e.g., one or more object trajectories) and/or a confidence associated with the trajectory. In some examples, the predicted object trajectory may be based on a top-down representation of an environment, such as by utilizing the techniques described in U.S. Patent Application Ser. No. 16/151,607 filed Oct. 4, 2018 and entitled “Trajectory Prediction on Top-Down Scenes,” and in U.S. patent application Ser. No. 16/504,147 filed Jul. 5, 2019 and entitled “Prediction on Top-Down Scenes based on Action Data,” the entire contents of which are incorporated herein by reference. In some examples, the predicted object trajectory may be determined using a probabilistic heat map (e.g., discretized probability distribution), tree search methods and/or temporal logic formulae to predict object behavior, such as that described in U.S. patent application Ser. No. 15/807,521, filed Nov. 8, 2017, and entitled “Probabilistic Heat Maps for Behavior Prediction,” the entire contents of which are incorporated herein by reference. In various examples, the predicted object trajectory may be determined utilizing tree search methods, temporal logic formulae, and/or machine learning techniques. In various examples, the confidence may represent a level of certainty that the vehicle computing system may have in the accuracy of the predicted object trajectory); 
determining, by the device and based on the trajectory, a probability of a collision between the VRU and the vehicle (See at paragraph 15 and 45; the cost associated with safety (e.g., safety cost) may be based on a probability of collision between the vehicle 104 and the blocking object(s) 106 and other objects 108. In some examples, the safety cost may include a fixed cost (e.g., 60, 80, 100, etc.) if a probability of collision is greater than a predefined threshold indicating that a collision is likely (e.g., 40%, 51%, etc.). In some examples, the fixed cost may include a cost value above a threshold such that the vehicle computing system could not select the action associated therewith. In such examples, the probability of collision may include a constraint on actions the vehicle 104 may take); 
comparing, by the device, the probability of the collision to a threshold associated with the collision being likely to occur (See at least paragraph 45); and 
performing, by the device and based on the probability satisfying the threshold, an action associated with the vehicle (See at least paragraph 43 – 45; the planning component 122 may determine an action to take based upon costs associated therewith. In such examples, the planning component 122 may compare costs associated with one or more different actions (e.g., maintaining a stopped position to wait for the blocking object(s) 106 to move, adjusting a position in the lane, changing lanes partially, full lane change, etc.) and select a lowest cost action. In various examples, the planning component 122 may determine costs associated with various iterations of each action. In such examples, the planning component 122 may determine costs associated with adjusting a position in the lane and/or partially or fully changing lanes at different distances and/or speeds. In various examples, the planning component 122 may determine an action to take based on an optimization of the costs associated with each different action and/or iteration of the action. In some examples, the costs may be based on one or more of safety (e.g., avoiding a collision between the vehicle 104 and the blocking object(s) 106 and other objects 108), comfort (e.g., lack of abrupt movements of the vehicle 104), progress (e.g., movement of vehicle 104 toward destination), operating rules (e.g., rules of the road, laws, codes, regulations, etc.), and the like, such as those described in U.S. patent application Ser. No. 16/539,928, the entire contents of which are incorporated herein by reference above).
Beller teaches receiving image datas from camera depicting an environment of vehicle but does not explicitly teaches element of:
receiving, by a device and from a camera, video data depicting an environment of a vehicle.
Pilarski teaches element of:
receiving, by a device and from a camera, video data depicting an environment of a vehicle (See at least paragraph 19 – 20; The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. Likewise, the control system 100 can operate within the autonomous vehicle 10 to receive sensor data from the collection of sensors 101, 103, 105, and to control various electromechanical interfaces for operating the vehicle on roadways. In more detail, the sensors 101, 103, 105 operate to collectively obtain a complete sensor view of the vehicle 10, and further to obtain information about what is near the vehicle, as well as what is near or in front of a path of travel for the vehicle. By way of example, the sensors 101, 103, 105 include multiple sets of cameras sensors 101 (video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras), remote detection sensors 103 such as provided by radar or Lidar, proximity or touch sensors 105, and/or sonar sensors (not shown)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify method and system that identify pedestrian or cyclist and changing vehicle trajectories expected trajectories of pedestrian or cyclist of Beller, to include receiving, by a device and from a camera, video data depicting an environment of a vehicle as taught by Pilarski in order to continually generates image data of an environment of the vehicle (See at least paragraph 21).

As per claim 2, the combination of Beller and Pilarski teaches element of: wherein the camera is mounted to the vehicle (Beller, see at least paragraph 11).

As per claims 3 and 16, the combination of Beller and Pilarski teaches element of: wherein determining that the object is the VRU comprises:
causing an object identification model to analyze the configuration to identify a type of the object, wherein the object identification model is trained to identify types of objects that are associated with a type of the environment (Beller, see at least paragraph 148); and 
determining that the object is the VRU based on the object identification model indicating that the type of the object corresponds to the type of VRU (See at least paragraph 148).

As per claims 7 and 19, the combination of Beller and Pilarski teaches element of: 
prior to performing the action, determining whether the probability satisfies a threshold associated with the VRU and the vehicle likely colliding; and 
performing the action based on whether the probability satisfies the threshold (See at least paragraph 43 – 45).

As per claim 8, the combination of Beller and Pilarski teaches element of: 
 wherein performing the action comprises at least one of: 
rendering an alert, associated with a likely collision between the vehicle and the VRU, on a display of the vehicle; or providing, to a vehicle management system, information associated with the VRU to log an event associated with the likely collision between the vehicle and the VRU (Beller, see at least paragraph 16).
   
As per claim 10, the combination of Beller and Pilarski teaches element of: 
wherein the object detection model is configured to identify the set of objects by: analyzing the video frames to identify lines depicted in the video frames; and generating, based on arrangements of the lines, respective bounding boxes that are associated with respective perimeters of the set of objects, wherein the individual configurations are determined based on the bounding boxes (Beller, see at least paragraph 35).

As per claim 10, the combination of Beller and Pilarski teaches element of:  
wherein the individual configurations of the set of objects are based on at least one of: one or more dimensions of bounding boxes associated with respective depictions of the set of objects; one or more shapes of the bounding boxes associated with the set of objects; or relationships between the bounding boxes associated with the set of objects (Beller, see at least paragraph 35).

As per claim 11, the combination of Beller and Pilarski teaches element of:  
 wherein the individual configurations of the set of objects are based on at least one of: one or more dimensions of bounding boxes associated with respective depictions of the set of objects; one or more shapes of the bounding boxes associated with the set of objects; or relationships between the bounding boxes associated with the set of objects (Beller, see at least paragraph 26 and 35).

As per claim 12, the combination of Beller and Pilarski teaches element of:  
 wherein the object is determined to be associated with the VRU based on the configuration being mapped, in an object identification data structure, to one or more types of VRUs (Beller, see at least paragraph 24).

As per claim 20, the combination of Beller and Pilarski teaches element of:  
 wherein the one or more instructions, that cause the device to perform the action, cause the device to: render an alert, associated with the VRU, on a display of the vehicle to indicate to a user of the vehicle that the VRU is in the environment; send, via a user interface of the vehicle, a request for a confirmation, from the user, that the VRU is in the environment; train, based on a response to the request, an object detection model that identified the set of objects; or provide, to a vehicle management system, information associated with the VRU to log an event associated with the vehicle and the VRU (Beller, see at least paragraph 30).                                  

Claims 4, 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beller and Pilarski in further view of Levinson et al. (Hereinafter Levinson) (US 11061398).

As per claims 4 and 17, the combination of Beller and Pilarski teaches all the elements of the claimed invention but does not explicitly teaches elements of: wherein determining the trajectory of the VRU comprises:
identifying, in a first video frame of the video data, a first depiction of the configuration;
identifying, in a second video frame of the video data, a second depiction of the configuration; and 
determining the trajectory based on a difference between the first depiction and the second depiction, wherein the difference between the first depiction and the second depiction corresponds to the change in the configuration.
Levinson teaches elements of 
wherein determining the trajectory of the VRU comprises:
identifying, in a first video frame of the video data, a first depiction of the configuration;
identifying, in a second video frame of the video data, a second depiction of the configuration; and 
determining the trajectory based on a difference between the first depiction and the second depiction, wherein the difference between the first depiction and the second depiction corresponds to the change in the configuration (Column 26 line 19 – 63).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify method and system that identify pedestrian or cyclist and changing vehicle trajectories expected trajectories of pedestrian or cyclist using video data of Beller and Pilarski, to include identifying, in a first video frame of the video data, a first depiction of the configuration; identifying, in a second video frame of the video data, a second depiction of the configuration; and determining the trajectory based on a difference between the first depiction and the second depiction, wherein the difference between the first depiction and the second depiction corresponds to the change in the configuration as taught by Levinson in order to continually generates image data of an environment of the vehicle (See at least paragraph 21).

As per claims 6 and 14, the combination of Beller and Pilarski teaches element of:  wherein determining the probability comprises: 
determining, based on the trajectory and a frame rate of the video data, timing associated with a potential collision between the vehicle and the VRU (Beller, see at least paragraph 53, and Levinson, column 26 line 31 – 51); and 
determining the probability based on the timing (Beller, see at least paragraph 45).

Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beller, Pilarski and Levinson and in further view of Chen et al. (Hereinafter Chen) (US 11126197).

As per claims 5, 13 and 18, the combination of Beller, Pilarski and Levinson teaches all the elements of the claimed invention but does not explicitly teaches elements of:
wherein the trajectory includes a direction of movement of the object and a speed of the object, wherein the speed is determined based on a frame rate of the video data, and wherein the direction of movement is determined based on at least one of: a location of the first depiction within the first video frame and a location of the second depiction within the second video frame, or a size of the first depiction within the first video frame and a size of the second depiction within the second video frame.
Chen teaches elements of:
wherein the trajectory includes a direction of movement of the object and a speed of the object, wherein the speed is determined based on a frame rate of the video data, and wherein the direction of movement is determined based on at least one of: a location of the first depiction within the first video frame and a location of the second depiction within the second video frame, or a size of the first depiction within the first video frame and a size of the second depiction within the second video frame (See at least column 12 line 30 – 39).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify method and system that identify pedestrian or cyclist and changing vehicle trajectories expected trajectories of pedestrian or cyclist using video data using different frame of plurality of frame rate at different timestamps of Beller, Pilarski and Levinson, to include wherein the trajectory includes a direction of movement of the object and a speed of the object, wherein the speed is determined based on a frame rate of the video data, and wherein the direction of movement is determined based on at least one of: a location of the first depiction within the first video frame and a location of the second depiction within the second video frame, or a size of the first depiction within the first video frame and a size of the second depiction within the second video frame as taught by Chen in order to allow the computing devices of those vehicles to make better informed driving decisions (column 14 line 8 – 17).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donna et al. (US 2021/0403035) discloses systems and methods for autonomous vehicle performance evaluation.                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662